DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 appears that it should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 7, 8 and 16-19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by (US ).
Claims 1 and 16-19; Askarianabyaneh et al. disclose a switching power supply circuit, comprising: a high-frequency switch network (e.g. S1/S2) configured to generate a high-frequency AC signal (at 222) by performing high-frequency chopping on a low-frequency AC input signal (e.g. 230); a transformer (222) configured to receive the high-frequency AC signal at a primary winding (222a), to perform a voltage conversion on the high-frequency AC signal, and to generate an output signal at a secondary winding (222b) of the transformer (222); and a rectifier module (258) configured to generate a DC signal by rectifying the output signal at the secondary winding (222b) of the transformer (222).
Claims 2, 7 and 8; Askarianabyaneh et al. disclose the high-frequency switch network comprises an energy storage module (220); the energy storage module and the primary winding are charged by the low-frequency AC input signal through a first loop (e.g. fig. 3A) in the high-frequency switch network; the energy storage module discharges the primary winding through a second loop (e.g. fig. 3C) in the high-frequency switch network; and the first and second loops do not operate at the same time.

Allowable Subject Matter
Claims 3-6, 9-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 3-5 and 9-11; prior art fails to disclose or suggest, inter alia, a switching power supply comprising: the switch network comprises a low-frequency AC input port, first, second, third, and fourth switches, and an energy storage module; the low-frequency AC input port, the first and second switches, the primary winding, and the energy storage module are coupled to form a first loop; the third and fourth switches, the primary winding, and the energy storage module are coupled to form a second loop; and the first loop and the second loop do not operate at the same time.
Claim 6; prior art fails to disclose or suggest, inter alia, a switching power supply comprising: the switch network comprises a low-frequency AC input port, first, second, third, fourth, fifth, sixth, seventh, and eighth switches, third and fourth capacitors, and an energy storage module; the first, second, third, and fourth switches are successively coupled in series; the fifth, sixth, seventh, and eighth switches are successively coupled in series; first terminals of the first and fifth switches are respectively coupled to two terminals of the low-frequency AC input port; second 
Claim 20; prior art fails to disclose or suggest, inter alia, a switching power supply comprising: when an absolute value of the low-frequency AC input signal is greater than a first threshold, the high-frequency switch network operates; and when the absolute value of the low-frequency AC signal is not greater than the first threshold, the high-frequency switch network does not operate, such that an output current generated by the rectifier module is in a pulse form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0111637 Xu disclose a matrix converter based rectifier; US 2020/0412238 Zhu et al. disclose a three level power conversion system; US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/Primary Examiner, Art Unit 2896                                        1/13/2022